Banke, Judge.
The defendant was charged in a 2-count indictment with burglarizing two separate residences on the same date. He was acquitted on the first count but found guilty on the second. On appeal, he contends that the evidence presented by the state on Count 2 was insufficient to overcome his evidence of alibi and that his conviction on that count cannot be reconciled with his acquittal on Count 1. Held:
1. It was for the jury to reconcile the defendant’s alibi evidence with the testimony of the state’s witness, who positively identified him as the person who broke into her home on the date in question. See generally McCarty v. State, 161 Ga. App. 444, 446 (288 SE2d 249) (1982); Laws v. State, 153 Ga. App. 166 (1) (264 SE2d 700) (1980). The evidence as a whole was sufficient to enable a rational trier of fact to find the defendant guilty beyond a reasonable doubt. See generally Crawford v. State, 245 Ga. 89 (1) (263 SE2d 131) (1980).
2. The defendant’s complaint that he “cannot in his thinking reconcile the logic in acquittal of one act and conviction as to another similar act following as to time and place” establishes no ground for reversal. The two charges were completely distinct, as was the evidence in support of them.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.